Citation Nr: 0511864	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for cancer to include that 
involving the sinuses claimed as a result of exposure to 
Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978, with additional prior active duty totaling 4 years, 10 
months, and 21 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 RO rating decision.  

In October 2003, the Board remanded the case for further 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran did not manifest cancer of the nasopharynx or 
sinuses in service or for many years thereafter.  

3.  No competent evidence has been presented to show that any 
demonstrated cancer of the nasopharynx or sinuses is due to 
the exposure to Agent Orange or other event of the veteran's 
active military service.  



CONCLUSION OF LAW

The veteran's disability manifested by cancer of the 
nasopharynx or sinuses is not due to disease or injury that 
was incurred in or aggravated by active service, nor may any 
be presumed to have been incurred in service; nor may any be 
presumed to be due to Agent Orange exposure in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of an August 
2002 Statement of the Case, an August 2004 Supplemental 
Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes March 2002 and April 2004 
letters, in which the veteran was advised of his and VA's 
responsibilities under the VCAA.  In this letter, the RO 
advised the veteran to identify all health care providers who 
treated him, and explained what the evidence must show in 
order to substantiate a claim of service connection.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA would be 
nonprejudicial and harmless in this case.  


Service connection for cancer of the sinuses 
claimed as a result of exposure to Agent Orange

The veteran seeks service connection for cancer of the 
sinuses.  He asserts that he developed the cancer as the 
result of Agent Orange exposure in the Republic of Vietnam.  

At the outset of this discussion, the Board finds that the 
competent and probative medical evidence of record 
demonstrates that the veteran has been diagnosed with cancer 
of the sinuses.  However, a careful review of the service 
medical records shows they are negative for complaints or 
findings of cancer or sinus problems.  

Thus, the question that must be answered is whether that 
disability is related to the veteran's military service, to 
include his alleged exposure to herbicides during service.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases do not 
include cancer of the sinuses.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

In the present case, the evidence of record indicates that 
the veteran served in the Republic of Vietnam.  The veteran's 
DD Form 214 shows that he received the Combat Infantryman 
Badge, National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal with 60 device, Vietnam Cross of 
Gallantry with Palm, and the M-16 Rifle Marksman Badge.  

In order to presume that exposure to herbicides did occur, 
the evidence must also show that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, 
the Board finds that the veteran had service in the Republic 
of Vietnam and may be presumed to have been exposed to an 
herbicide agent in connection with that service.  

The diseases or disorders that have been positively 
associated with Agent Orange or other herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda (PCT), acute and subacute 
peripheral neuropathy, Hodgkin's disease, non-Hodgkin's 
lymphoma, certain respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas and Type II diabetes 
mellitus.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  

However, only cancer of the lung, bronchus, larynx or trachea 
are considered to be respiratory cancers under 38 C.F.R. 
§ 3.309(e) (2004).  

In fact, on the basis of reports of the National Academy of 
Sciences (NAS), and all other sound medical and scientific 
information and analysis available to the Secretary, the 
Secretary has found that a presumption of service connection 
is not warranted for respiratory disorders (other than 
certain enumerated respiratory cancers), 68 Fed. Reg. 27,630 
(May 20, 2003).  

Moreover, the Agent Orange Act of 1991, the law authorizing 
presumptions of service connection for certain diseases based 
on exposure to certain herbicides mandates that whenever the 
Secretary determines, based on "sound medical and scientific 
evidence, that a positive association exists between exposure 
of humans to an herbicide agent used in support of U.S. and 
allied military operations in the Republic of Vietnam during 
the Vietnam era and a disease, the Secretary will publish 
regulations establishing a presumptive service connection for 
that disease.  64 Fed. Reg. 59,233 (Nov. 2, 1999).  

Therefore, given that the veteran's claimed cancer is not one 
of the identified respiratory malignancies, favorable action 
based on presumptive service connection may not be undertaken 
in this case.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") has held, however, that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

Appropriately, the Board has proceeded to evaluate the 
veteran's claim under the law governing direct service 
connection or on the basis of presumptive incurrence, 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

A review of the private medical records indicates that, in 
1999, the veteran was diagnosed with basaloid squamous cell 
carcinoma of the right nasopharynx with extension into the 
right ethmoid and right sphenoid sinuses.  He subsequently 
underwent craniofacial surgery to remove the tumor.  

A private medical examination, in May 1999, noted a social 
history of smoking one pack per day for many years.  The 
veteran was diagnosed with locally extensive squamous cell 
carcinoma, which appeared to have originated in the right 
nasopharynx or paranasal sinuses.  

In November 2001 the veteran received a VA examination, in 
which he was noted as smoking half a pack of cigarettes a 
day.  The veteran was diagnosed with a history of carcinoma 
of the sinuses, right side.  

The Board notes that in May 2004 the veteran underwent 
another VA medical examination requested to expressly address 
whether the claimed cancer could be favorably addressed under 
the presumptive provision of the law.  The VA examiner based 
on his review of the record assessed the veteran with removal 
of "squama" lesion from the frontal sinuses, malignant with 
follow up radiation therapy which was completed in October 
1999.  

In addition, the VA examiner noted that the sinus cancer was 
a form of upper respiratory involvement, but added that he 
"[could not] say with medical certainty that the veteran's 
cancer [was] due to Agent Orange exposure."  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for cancer shown to involve the 
nasopharynx and sinuses.  The competent evidence of record 
fails to demonstrate that the veteran developed cancer in 
service or for many years thereafter.  

In addition, the recent obtained VA medical opinion does not 
provide a basis for finding any claimed cancer of the 
nasopharynx or sinuses at least as likely as not was due to 
Agent Orange exposure or other event in service 

The Board appreciates the sincerity of the veteran in 
pursuing this claim.  While the veteran has been noted to 
have reported that one of his physicians had told him that it 
was "possible" that this cancer was due to Agent Orange 
exposure, competent evidence to support his assertions in 
this regard has not been presented.  

The Board is not permitted to reach medical determinations 
without considering objective medical evidence to support our 
findings and must cite to competent evidence of record to 
support its conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The veteran may believe that his cancer of the sinuses is 
related to herbicide exposure, but it is well established 
that, as a layperson, he is not considered capable of opining 
on matters requiring medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran in this regard has not identified any other 
treatment or medical evidence that would tend to support his 
claim.  In light of the current evidentiary record and the VA 
regulations controlling the grant of presumptive service 
connection based on Agent Orange exposure, the Board believes 
that any effort to obtain additional medical opinion 
regarding the likely etiology of the claimed cancer would be 
unavailing.  

In view of the foregoing, the Board concludes that the 
preponderance of the competent evidence is against finding 
that any demonstrated cancer of the nasopharynx or sinuses 
was due to disease or injury that was incurred in or 
aggravated by military service, to include exposure to 
herbicides during such service.  

Hence, absent affirmative evidence to support the claim, 
service connection for cancer of the nasopharynx or sinuses 
must be denied.  



ORDER

Service connection for cancer including that involving the 
sinuses claimed as a result of exposure to Agent Orange is 
denied.  




	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


